Citation Nr: 1535128	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  10-38 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability rating for chronic obstructive pulmonary disease (COPD and asbestosis in excess of 10 percent from October 30, 2007 to October 7, 2008, in excess of 30 percent from October 8, 2008 to August 23, 2009, and in excess of 10 percent from August 24, 2009 to the present.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from June 1949 to April 1953.  

This appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In July 2008, the RO granted service connection for COPD and asbestosis, with an effective date of October 30, 2007.  A noncompensable rating was assigned at that time.  In a November 2011 rating decision, the RO granted a 10 percent rating from October 30, 2007 to October 7, 2008, a 30 percent rating from October 8, 2008 to August 23, 2009, and a 10 percent rating from August 24, 2009 to the present.  All periods are currently under appellate review.  The Board remanded the claim in March 2015 for the obtaining of outstanding treatment records and all actions directed by that remand order have been accomplished.   For reasons discussed below, the claim must again be remanded for further evidentiary development.  

The Veteran appeared at a Videoconference hearing in January 2015.  A transcript is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he is entitled to a higher level of disability rating for his service-connected COPD.  The case has been remanded on a previous occasion, and the Board instructed the RO to obtain outstanding medical records.  It appears as if the request was fulfilled, and there is no issue as to compliance with the Board's earlier directives.  

Essentially, the RO determined that the VA records obtained pursuant to the Board's instructions did not indicate a greater level of severity for COPD for all periods under review.  A supplemental statement of the case (SSOC) was issued and the case re-certified to the Board.  

The Veteran, in responding to the SSOC, submitted a statement in which he expressly contested the findings of the most recent VA examination of his lungs.  Specifically, he asserts that he was under antibiotic therapy for a separate illness at the time of his examination and that as a result, his pulmonary functioning at the time of the test was at a higher level than normal.  In other words, the Veteran has asserted that the test results of 2014 show an artificial level of improvement based on prescribed medication that he no longer takes.  

The narrative portion of the January 2014 VA examination report is of record.  The Veteran contends that the report, authored by a physician's assistant (PA) is contradictory and not fully representative of the actual severity of his lung disease.  As noted, he asserts the antibiotics utilized to treat an acute respiratory infection, which were noted by the PA, caused him to have more positive results than what actually is present in the service-connected disability picture.  Additionally, the Veteran contends that the PA misrepresented his reporting of the severity of exacerbations of respiratory distress.  The Veteran contends that he experiences two or three of these episodes per week, and the examiner documented them as occurring two or three times per year.  It is apparent that the examiner linked exacerbation with respiratory infection, and the Veteran asserts that the fluctuations in lung capacity are strictly related to the chronic lung disease without the interplay of additional bacterial pathologies.  The Veteran specifically complains of the fact that the PA, in 2014, relied on an older radiographic finding to foster the conclusion that the disability picture had not undergone significant increase.  Indeed, the Veteran asserts that his condition is worse and that the chest X-ray utilized in the 2014 examination report is not an accurate assessment of the severity of his lung disease.  

While January 2014 is not too far in the distant past, the numerous allegations forwarded by the Veteran with respect to the contents of the last examination are credible.  As a layperson, the Veteran is competent to report on that which comes to him through his senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  In that respect, he asserts that his flare-ups of disease are significantly more frequent than reported by the VA PA, and he was noted by the VA examiner to be on a medication affecting his respiratory performance which is not typically prescribed to him.  Given this, the Board is not satisfied that it has the most current assessment of the service-connected disability picture of record.  

In essence, the Board notes that in claims where an increase in rating is sought, the current level of disability is of paramount importance.  A VA pulmonary examination, with a physician (Doctor of Medicine or Doctor of Osteopathic Medicine, preferably with certification in pulmonology), should occur to determine the nature of the severity of the Veteran's service-connected COPD throughout the appeal period.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991); Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The record has been supplemented with private and VA records since the time of the last examination, and these records should be specifically reviewed prior to affording the new examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a comprehensive VA pulmonary examination for the purposes of determining the severity of service-connected COPD.  The examiner should be a Doctor of Medicine or Doctor of Osteopathic Medicine with training (preferably board certification) in pulmonary medicine.  

Following the conducting of pulmonary function tests and any other necessary testing (including radiographic testing), the examiner should state the specific level of severity of the service-connected COPD.  The examiner should list the impact of medication on lung functioning throughout the appellate period, and should note what medications are currently being utilized (including the frequency of use).  

The Veteran's assertions of higher lung functioning as due to past use of antibiotics should be addressed, and the additional VA and private medical records submitted since the last VA examination of record should be reviewed.  All conclusions should be supported by associated rationales in the narrative portion of the examination report.  

2.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the claim not be granted in its entirety, issue an appropriate SSOC and return the claim to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




